Citation Nr: 0329093	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  98-12 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease with bulges at L4-5 and L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from June 1982 to June 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
by the Buffalo, New York RO.  Thereafter, the jurisdiction 
over the case was transferred to the New York, New York RO.  

The Board notes that although the veteran perfected an appeal 
of a March 1998 rating decision denying entitlement to 
service connection for right knee disability, this matter was 
resolved by a July 2001 rating decision granting service 
connection for right knee disability.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] is 
applicable to the veteran's claims.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

With respect to the veteran's claims for service connection 
for flat feet and a higher initial rating for a low back 
disability, there is nothing in the record that satisfies the 
notification requirements of the VCAA.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

In this regard, the Board notes that the veteran essentially 
contends that his flat feet became worse during service.  
Historically, the Board notes that an April 1982 entrance 
examination disclosed moderate Class II bilateral pes planus.  
The post-service medical evidence includes an April 1997 VA 
examination report, which notes evidence of pes planus with 
depression of the navicular head on both sides.  However, the 
VA examiner did not provide an opinion as to whether the pre-
existing disability of the veteran's feet increased in 
severity during or as a result of his active military service 
.  For this reason, additional VA examination is necessary.  
See 38 U.S.C.A. § 5103A (West 2002).

Furthermore, with respect to the veteran's service-connected 
low back disability, the Board notes that during the pendency 
of the veteran's appeal, the diagnostic criteria for 
evaluating low back disability were revised, effective 
September 23, 2002 (see 67 Fed. Reg. 54,345-49 (August 22, 
2002)) and again effective September 26, 2003 (see 68 Fed. 
Reg. 51,454 (August 27, 2003)).  Where the law or regulation 
changes after a claim has been filed but before the 
administrative or judicial appeal process has been concluded, 
the veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new regulation, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000). 

Additional development of the medical evidence is required as 
a result of the changes in the rating criteria.  
Specifically, an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Furthermore, the veteran last appeared for VA 
spine examination in February 2002.  Neither the report of 
that examination nor the other evidence of record provides a 
clear picture as to the degree of motion loss, with 
consideration of pain on use or during flare-ups, resulting 
from the veteran's lumbosacral disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995);  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000).  Therefore, with respect to the veteran's service-
connected low back disability, new VA orthopedic and 
neurological examinations should be ordered. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action: 

1.  With respect to both of the issues on 
appeal, the RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.  

3.  When the above development has been 
completed, the RO should arrange for a VA 
examination of the veteran by a 
podiatrist.  Any indicated studies should 
be conducted.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner.

The examiner should determine if the 
veteran currently has flat feet and if so 
should provide an opinion as to whether 
the disorder chronically increased in 
severity during service.  If the examiner 
is of the opinion that the disorder 
chronically increased in severity during 
service, he should provide an opinion as 
to whether the increase in severity 
during service was clearly and 
unmistakably due to natural progress.  
The examiner must provide the supporting 
rationale for all opinions expressed.  
The examination report must be typed.

4.  The RO should also arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment of the veteran's service-
connected low back disability.  The 
claims file must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-rays and range of motion studies in 
degrees, should be performed.  

The examiner should describe the current 
state of the veteran's lumbosacral spine, 
including the presence or absence of 
ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.  

The examiner should undertake range of 
motion studies of the lumbosacral spine, 
noting the exact measurements for forward 
flexion, extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
of functional ability on repeated use of 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
possible, the examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  In 
addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The examiner must provide the 
supporting rationale for all opinions 
expressed.  The examination report must 
be typed.

5.  Then, the RO should undertake any 
other development it determines to be 
indicated and then readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  
In evaluating the veteran's service-
connected low back disability, the RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to 
include consideration of both the former 
and the revised rating criteria. 

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




